DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 6/22/2022. Claims 1-16 & 19-20 are pending in this application. Claims 17-18 are canceled. 
Allowable Subject Matter
2.	Claims 1-16 & 19-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a thermal radiation emitter on the top main surface region of the substrate, wherein the thermal radiation emitter comprises a semiconductor strip having a main emission surface region for emitting a broadband thermal radiation in a main radiation emission direction parallel to the system plane; an optical filter structure on the top main surface region of the substrate, wherein the optical filter structure comprises a semiconductor material and is configured to filter the broadband thermal radiation emitted by the thermal radiation emitter and to provide a filtered thermal radiation having a center wavelength λo; a waveguide on the main top surface region of the substrate, wherein the waveguide comprises a semiconductor material and is configured to guide the filtered thermal radiation having the center wavelength λo, wherein the guided thermal radiation comprises an evanescent field component for interacting with a surrounding atmosphere comprising a target fluid; and a thermal radiation detector on the top main surface region of the substrate, wherein the thermal radiation detector is configured to provide an detector output signal based on a radiation strength of the filtered thermal radiation received from the waveguide, as in the context of claim 1; and 
forming a thermal radiation emitter on the top main surface region of the substrate, wherein the thermal radiation emitter comprises a semiconductor strip having a main emission surface region for emitting a broadband thermal radiation in a main radiation emission direction parallel to the system plane; forming an optical filter structure on the top main surface region of the substrate, wherein the optical filter structure comprises a semiconductor material and is configured to filter the broadband thermal radiation emitted by the thermal radiation emitter and to provide a filtered thermal radiation having a center wavelength λo; forming a waveguide on the main top surface region of the substrate, wherein the waveguide comprises a semiconductor material and is configured to guide the filtered thermal radiation having the center wavelength λo, wherein the guided thermal radiation comprises an evanescent field component for interacting with a surrounding atmosphere comprising a target fluid; and forming a thermal radiation detector on the top main surface region of the substrate, wherein the thermal radiation detector is configured to provide an detector output signal based on a radiation strength of the filtered thermal radiation received from the waveguide, as in the context of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/15/22